On Application for Rehearing.
PER CURIAM.
As appears from the opinion, it was the intention of the court to give judgment in favor of plaintiff for nine months’ salary, at $150 per month, plus $55, balance due for salary for the month of March, 1915. By error of calculation, patent on the face of the opinion, the amount awarded was $1,305. It should have been $1,405.
It is therefore ordered that the decree as handed down be amended, by substituting $1,405 in place of $1,305, and otherwise affirmed.
Defendant’s application for rehearing is refused.